J-S19017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

STEVEN EVERETT

                            Appellant                No. 2700 EDA 2014


      Appeal from the Judgments of Sentence Entered August 19, 2014
           In the Court of Common Pleas of Philadelphia County
            Criminal Division at Nos: CP-51-CR-0004228-2012;
          CP-51-CR-0004238-2012; and CP-51-CR-0004237-2012


BEFORE: BENDER, P.J.E., STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                             FILED MAY 13, 2016

       Appellant Steven Everett appeals from the August 19, 2014 judgments

of sentence entered in the Court of Common Pleas of Philadelphia County

(“trial court”) following Appellant’s bench convictions for two counts of

forgery, two counts of theft by unlawful taking, attempted theft by unlawful

taking, two counts of theft by deception, two counts of identity theft, two

counts of receiving stolen property, two counts of tampering with records or

identification, two counts of unauthorized use of a motor vehicle, and two

counts of altering, forging, or counterfeiting documents and plates.1

Appellant’s counsel has filed a petition to withdraw, alleging that this appeal

____________________________________________


1
  18 Pa.C.S.A. §§ 4101(a)(1), 3921(a), 901(a), 3922(a)(1), 4920(a),
3925(a), 4104(a), and 3928(a), and 75 Pa.C.S.A. § 7122(1).
J-S19017-16



is wholly frivolous, and filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). For the reasons set forth below, we affirm Appellant’s judgments of

sentence, and grant counsel’s petition to withdraw.

      The facts and procedural history underlying this case are undisputed.

As recounted by the trial court:

             On January 12, 2012, [Appellant] contacted Collin’s Towing
      to come pick up a car in the area of 52nd and Baltimore Ave in
      Philadelphia for the purpose of selling it for scrap. When the tow
      truck driver for the company, Pedro Santos, arrived at the
      location, [Appellant] directed him to a 1998 green Bonneville
      parked on the street. [Appellant] provided Mr. Santos with a
      temporary title document which had his name on it and the
      vehicle identification number (“VIN”) that matched the
      Bonneville. Mr. Santos then had [Appellant] sign the towing
      agreement stating that the Bonneville belonged to him. Mr.
      Santos paid [Appellant] $300 for the vehicle and towed it to the
      junkyard. Later it was determined that the temporary title
      document was fake and the car actually belonged to Amelia
      Brown.     Ms. Brown did not give [Appellant] permission to
      possess or tow her car from where she had parked it on the
      street.

             On January 25, 2012, a similar incident occurred involving
      [Appellant]. [Appellant] contacted another towing company,
      Four Daughters. An employee from Four Daughters, Jose Colon,
      went to 61st and Chestnut Streets to buy a junk car from
      [Appellant] to sell for scrap. Again, [Appellant] provided a
      forged title document indicating that he owned the vehicle to be
      towed. Mr. Colon gave [Appellant] $350 for the vehicle and
      [Appellant] then left the area. While Mr. Colon was still at the
      location, the owners of the vehicle arrived and stated that they
      were the true owners of the car.

            On January 26, 2012, Philadelphia police executed a
      Warrant on [Appellant’s] home address, 605 East Stafford St.
      While inside the property they found two other fraudulent
      registration forms for a Geo Prizm and a Cadillac that had altered
      VINs and [Appellant’s] name.

Trial Court Opinion, 8/4/15, at 2-3. Eventually, Appellant was convicted of

all of the above-referenced crimes. The trial court sentenced Appellant to an


                                    -2-
J-S19017-16



aggregate term of 1 to 3 years’ imprisonment, followed by four years’

probation.   Appellant did not file any post-sentence motions, but timely

appealed to this Court.    Following Appellant’s filing of Pa.R.A.P. 1925(b)

statement, the trial court issued a Pa.R.A.P. 1925(a) opinion.

      On November 23, 2015, Appellant’s counsel filed in this Court a motion

to withdraw as counsel and filed an Anders brief, wherein counsel raises

three issues for our review:

      [I.] Whether Appellant’s convictions were against the weight and
      credibility of evidence.

      [II.] Whether the adjudication of guilt is based upon insufficient
      evidence that Appellant forged any document or that he took
      possession of another’s property.

      [III.] Whether the [trial court] erred when it imposed an unduly
      harsh, excessive and unwarranted sentence.

Anders Brief at 6.

      When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first examining counsel’s petition to

withdraw.    Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super.

2007) (en banc).     It is well-established that, in requesting a withdrawal,

counsel must satisfy the following procedural requirements: 1) petition the

court for leave to withdraw stating that, after making a conscientious

examination of the record, counsel has determined that the appeal would be

frivolous; 2) provide a copy of the brief to the defendant; and 3) advise the

defendant that he or she has the right to retain private counsel, proceed pro

se or raise additional arguments that the defendant considers worthy of the


                                    -3-
J-S19017-16



court’s addition. Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009).

        Instantly, counsel’s petition to withdraw from representation provides

that counsel reviewed the record and concluded that the appeal is frivolous.

Furthermore, counsel notified Appellant that he was seeking permission to

withdraw and provided Appellant with copies of the petition to withdraw and

his Anders brief. Counsel also advised Appellant of his right to retain new

counsel, proceed pro se, or raise any additional points he deems worthy of

this Court’s attention.   Accordingly, we conclude that counsel has satisfied

the procedural requirements of Anders.

        We next must determine whether counsel’s Anders brief complies with

the substantive requirements of Santiago, wherein our Supreme Court

held:

        [I]n the Anders brief that accompanies court-appointed
        counsel’s petition to withdraw, counsel must: (1) provide a
        summary of the procedural history and facts, with citations to
        the record; (2) refer to anything in the record that counsel
        believes arguably supports the appeal; (3) set forth counsel’s
        conclusion that the appeal is frivolous; and (4) state counsel’s
        reasons for concluding that the appeal is frivolous. Counsel
        should articulate the relevant facts of record, controlling case
        law, and/or statutes on point that have led to the conclusion that
        the appeal is frivolous.

Santiago, 978 A.2d at 361.       Here, our review of counsel’s brief indicates

that he has complied with the briefing requirements of Santiago.             We,

therefore, conclude that counsel has satisfied the minimum requirements of

Anders/Santiago.




                                      -4-
J-S19017-16



      Once    counsel   has   met   his   obligations,   “it   then   becomes   the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the

appeal is in fact wholly frivolous.” Santiago, 978 A.2d at 355 n.5. Thus,

we now turn to the merits of Appellant’s appeal.

      Appellant first raises a weight of the evidence challenge, which he has

failed to preserve for our review. A challenge to the weight of the evidence

must be raised with the trial judge or it will be waived. Pennsylvania Rule of

Criminal Procedure 607 requires that a “claim that the verdict is against the

weight of the evidence shall be raised with the trial judge in a motion for a

new trial: (1) orally, on the record, at any time before sentencing; (2) by

written motion at any time before sentencing; or (3) in a post-sentence

motion.” Pa.R.Crim.P. 607. This claim must be presented to the trial court

while it exercises jurisdiction over a matter since “appellate review of a

weight claim is a review of the exercise of discretion, not of the underlying

question of whether the verdict is against the weight of the evidence.”

Commonwealth v. Burkett, 830 A.2d 1034, 1037 (2003) (citation

omitted), appeal denied, 927 A.2d 648 (Pa. 2007).              Instantly, Appellant

failed to raise the weight of the evidence claim orally or in writing prior to or

after sentencing.   In fact, Appellant raised it for the first time in his Rule

1925(b) statement. Accordingly, as the trial court notes, the challenge has

been waived.




                                      -5-
J-S19017-16



      Appellant next appears to argue that the evidence was insufficient to

sustain his convictions for forgery, theft by unlawful taking, attempted theft

by unlawful taking, theft by deception and unlawful use of a motor vehicle.

      “A claim challenging the sufficiency of the evidence is a question of

law.” Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.     In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence. Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014)

(emphasis added), appeal denied, 95 A.3d 275 (Pa. 2014).

      We first address Appellant’s contention that the evidence was

insufficient to sustain a conviction for forgery.

      Section 4101 of the Crimes Code, relating to forgery, provides in part:

      (a) Offense defined.--A person is guilty of forgery if, with
      intent to defraud or injure anyone, or with knowledge that he is
      facilitating a fraud or injury to be perpetrated by anyone, the
      actor:

      (1) alters any writing of another without his authority[.]



                                      -6-
J-S19017-16



18 Pa.C.S.A. § 4101(a). “Thus, the Commonwealth must prove that there

was a false writing, that the instrument was capable of deceiving, and that

the defendant intended to defraud.” Commonwealth v. Fisher, 682 A.2d

811, 815 (Pa. Super. 1996) (citation omitted), appeal denied, 687 A.2d

376 (Pa. 1996).

      Here, based on our review of the record, we agree with the trial court’s

conclusion that Appellant’s conviction for forgery was supported by sufficient

evidence. As the trial court found:

      In this case, there was sufficient evidence presented that
      [Appellant] altered the temporary title documents or “pink slips”
      of Ms. Brown’s Bonneville which he then sold to Pedro Santos of
      Collins Towing. [Appellant] also altered the temporary title
      documents of the vehicle which he sold to Jose Colon of Four
      Daughters towing. This court was presented with copies of the
      title documents that [Appellant] used to show proof of ownership
      of the vehicles he was looking to sell.         It is this court’s
      determination that the documents presented were not authentic
      and not issued by PennDOT. Additionally, both tow truck drivers
      as well as Philadelphia Police Officer John Castro and Detective
      Slobodian testified that the title documents they reviewed from
      [Appellant] were forgeries, especially noting that the font used
      for the VIN and vehicle information was different than what is
      normally used for official temporary title documents.

Trial Court Opinion, 8/4/15, at 5. Accordingly, Appellant is not entitled to

relief on his sufficiency challenge with respect to the forgery convictions.

      We now address Appellant’s argument that sufficient evidence did not

support his conviction for theft or attempted theft by unlawful taking.

      Section 3921(a) of the Crimes Code, “theft by unlawful taking or

disposition,” describes the elements of the conduct which constitutes theft of

movable property: “A person is guilty of theft if he unlawfully takes, or

exercises unlawful control over, movable property of another with intent to

                                      -7-
J-S19017-16



deprive him thereof.”    18 Pa.C.S.A. § 3921(a).       “A person commits an

attempt when, with intent to commit a specific crime, he does any act which

constitutes a substantial step toward the commission of that crime.”         18

Pa.C.S.A. § 901(a).

      Instantly, upon reviewing the record, we agree with the trial court that

Appellant’s convictions for theft by unlawful taking or attempted theft by

unlawful taking were supported by sufficient evidence.       As the trial court

found:

             In the present case, the evidence clearly establishes that
      [Appellant] unlawfully exercised control over the two vehicles
      which he then sold to the two towing companies. He did so with
      the intent to deprive the owners of those vehicles permanent use
      of their property. Additionally, when [Appellant] was arrested,
      officers found additional forged title forms for other vehicles that
      showed that he was in the process of conducting a similar theft
      in the near future. [Appellant] therefore took a substantial step
      in committing similar thefts to those that he had already
      completed.

Trial Court Opinion, 8/4/15, at 7.

      Appellant also argues that sufficient evidence did not support his

conviction for theft by deception. We disagree.

      A person is guilty of the crime of theft by deception “if he intentionally

obtains or withholds property of another by deception.”        18 Pa.C.S.A. §

3922(a). A person deceives if “he intentionally creates or reinforces a false

impression, including false impressions as to law, value, intention or other

state of mind; but deception as to a person’s intention to perform a promise

shall not be inferred from the fact alone that he did not subsequently

perform the promise.” 18 Pa.C.S.A. § 3922(a).

                                     -8-
J-S19017-16



      Instantly, based on our review of the record, Appellant’s convictions

for theft by deception were supported by sufficient evidence.   As the trial

court found:

      [T]he false impression created by [Appellant] was the forged
      title forms showing that he was the lawful owner of the vehicles
      that he sold to the towing companies. The deception was fully
      for pecuniary gain and was wholly intentional by [Appellant]. He
      altered the title documents to deceive both tow truck operators
      into believing that he could lawfully sell them the vehicles.

Trial Court Opinion, 8/4/15, at 8.

      Appellant’s final sufficiency challenge appears to be directed at his

convictions for unauthorized use of a motor vehicle.

      To convict [Appellant] of unauthorized use of a motor vehicle, the

Commonwealth was required to prove that he: (1) operated the car without

the owner’s consent; and (2) knew or had reason to know that he lacked

permission to operate the car. See Commonwealth v. Carson, 592 A .2d

1318, 1321 (Pa. Super. 1991).

      Appellant’s convictions for unauthorized use a motor vehicle were

supported by sufficient evidence.    As the trial court found, “[Appellant]

operated the two vehicles by causing them to be removed from the street by

the tow operators.    [Appellant] did this by forging the title documents to

show that he owned the vehicles, causing them to be removed from the

street.” Trial Court Opinion, 8/4/15, at 9.    Accordingly, Appellant is not

entitled to relief.




                                     -9-
J-S19017-16



      Appellant lastly argues that the trial court abused its discretion in

sentencing him to 1 to 3 years’ imprisonment. Appellant, however, cannot

challenge the discretionary aspects of his sentence on appeal because he

failed to do so in a post-sentence motion before the trial court. It is settled

that “[i]ssues challenging the discretionary aspects of a sentence must be

raised in a post-sentence motion or by presenting the claim to the trial court

during the sentencing proceedings.    Absent such efforts, an objection to a

discretionary aspect of a sentence is waived.”           Commonwealth v.

Lamonda, 52 A.3d 365, 371 (Pa. Super. 2012) (citation omitted), appeal

denied, 75 A.3d 1281 (Pa. 2013).        Accordingly, no relief is due on this

claim.

      We have conducted an independent review of the record and

addressed Appellant’s arguments on appeal.         Based on our conclusions

above, we agree with counsel that the issues Appellant seeks to litigate in

this appeal are wholly frivolous. Also, we do not discern any non-frivolous

issues that Appellant could have raised.      We, therefore, grant counsel’s

petition to withdraw and affirm the judgment of sentence.

      Judgments of sentence affirmed. Petition to withdraw granted.




                                    - 10 -
J-S19017-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2016




                          - 11 -